DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 1, 6, and 16-17 can be found in Applicant’s specification at P6 8, and 18. Support for newly added claims 21-22 can be found in Applicant’s specification at P18 and 32.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 9, filed 07/05/2022, with respect to the objections to the claims have been fully considered. The objections to the claims have been withdrawn in light of the amendments to the claims.
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant alleges that Cho modified by Nanba and Tahara fails to teach “the second area with greater thickness is configured to be cut into an electrode tab”. Applicant alleges the record fails to provide the required evidence of a motivation for a person of ordinary skill in the art to perform the modification of Cho by Tahara (Remarks page 11).
The Office Respectfully disagrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of modified Cho and provided the second area configured to be cut into an electrode tab. This modification would be made because the second area is not provided with an active material and efficient electrode cutting can be performed thereby enhancing the efficiency of electrode fabrication (Non-Final Rejection Page 12).
Applicant further alleges neither Nanba nor Tahara teaches or provides the required motivation to select the second area with greater thickness of Nanba as the specific electrode to be cut into electrode tab as taught by Tahara (Remarks Page 12). Applicant alleges an ordinary skilled person in the art would have expected that cutting the second area with greater thickness as disclosed by Nanba into the electrode tab as taught by Tahara would have rendered the plurality of protrusions disclosed by Nanba unsatisfactory for its intended purpose of increasing the uniformity of the electrode reaction (Remarks pages 12-13). Applicant alleges due to an increase in thickness of the second area, a charge transfer resistance is greatly reduced, and one of ordinary skilled in the art would understand that the protrusions as taught by Nanba cannot serve as an electrode tab and cannot perform the function of reducing the resistance of the electrode tab areas as well (Remarks page 13). Applicant also alleges Tahara does not suggest that an additional feature is needed to achieve its intended goal (Remarks page 13).
The Office respectfully disagrees.
Based on the claimed language as written, the structure required is a multilayered collector having a metal layer with one area of greater thickness than the other and is capable of having active materials in one area and an electrode tab cut into the second area. Modified Cho as presented in the Non-Final has all of the structure required and the structures of the first area and second are capable of holding active materials and being cut into an electrode tab respectively. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of modified Cho and provided the second area configured to be cut into an electrode tab. This modification would be made because the second area is not provided with an active material and efficient electrode cutting can be performed thereby enhancing the efficiency of electrode fabrication (Non-Final Rejection Page 12).

Claim Rejections - 35 USC § 103
Claims 1-2, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20040241549 A1) in view of Nanba et al (US 20130164611 A1) further in view of Tahara et al (US 2019/0355962 A1).
Regarding claim 1, Cho discloses current collector comprising: a polymer layer (total polymer layer made up of one first polymer layer 1 and two second polymer layers 3 and 3’ in Fig. 2), comprising a first surface forming a top surface of the polymer layer and a second surface forming a bottom surface of the polymer layer, the second surface is opposite to the first surface in a direction of a thickness of the current collector (see Fig. 2); and a first metal layer (metal layer 5 in Fig. 2), arranged on the first surface (see Fig. 1, P17).
However, Cho does not disclose the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area.
In the same field of endeavor, Nanba teaches a metal layer (negative electrode current collector 201 in Fig. 1B and 6D that can be made of metal, P47) comprising a first area (common portion 201a in Fig. 1B and 6D) and a second area (plurality of protrusions 201b in Fig. 1B and 6D, P44) connected to the first area and having a greater thickness than the first area (See Fig. 1B and 6D). Nanba teaches the first area and the second area which form the metal layer are formed using the same metal material and are physically continuous and a connection portion of the first area and second area is firm, thus the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer (P49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal layer of Cho with the metal layer of Nanba and provided a current collector wherein the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area, given that Nanba teaches the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Nanba teaches wherein the first area is configured for providing active materials (active material layer 203 in Fig. 6D, P44).. Modified Cho is silent with respect to the limitation wherein the second area is configured to be cut into an electrode tab.
Based on the claimed language as written, the structure required is a multilayered collector having a metal layer with one area of greater thickness than the other and is capable of having active materials in one area and an electrode tab cut into the second area. Modified Cho as presented above has all of the structure required and the structures of the first area and second are capable of holding active materials and being cut into an electrode tab respectively. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, in the same field of endeavor, Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector (P55-56). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion (P85, 132). 
Tahara teaches specifically, it is preferable that cutting is performed so that the region of a metal sheet material in which an electrode material layer is not provided is included in the cutting shape and thus a current collector tab is provided to each of a plurality of electrodes (P132). Tahara teaches, by such cutting, efficient electrode cutting can be performed by also taking the current collector tab portion into consideration and thus the efficiency of electrode fabrication can be further enhanced (P133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of modified Cho and cut the second area c of greater thickness into an electrode tab. This modification would be made because the second area is not provided with an active material and efficient electrode cutting can be performed thereby enhancing the efficiency of electrode fabrication.

Regarding claim 2, Cho discloses wherein the current collector further comprises a second metal layer (metal layer 5’ in Fig. 1) arranged on the second surface (see Fig. 2). 
While modified Cho does not meet the limitation the second metal layer comprises a third area having a thickness from the second surface in the direction of the thickness of the current collector and a fourth area having a thickness from the second surface in the direction of the thickness of the current collector, the fourth area being connected to the third area, and, in the direction of the thickness of the current collector, the thickness of the fourth area is greater than the thickness of the third area, this is merely a duplication of the first area and second area of modified Cho on the second surface of the polymer layer. 
One of ordinary skill in the art would necessarily believe that duplicating the first area and second area of modified Cho to the second surface of the polymer layer would still allow for the formation of a successful current collector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the first area and the second area of modified Cho in order to provide the current collector further comprises a second metal layer arranged on the second surface, the second metal layer comprises a third area and a fourth area connected to the third area, in the direction of the thickness of the current collector, a thickness of the fourth area is greater than a thickness of the third area, in order to, for example, allow for the formation of another electrode on the side analogous to the second surface, because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)) and the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02)).   

Regarding claim 6, Cho discloses an electrode plate (negative electrode, P23) comprising a current collector comprising: a polymer layer (total polymer layer made up of one first polymer layer 1 and two second polymer layers 3 and 3’ in Fig. 2), comprising a first surface forming a top surface of the polymer layer and a second surface forming a bottom surface of the polymer layer, the second surface is opposite to the first surface in a direction of a thickness of the current collector (see Fig. 2); and a first metal layer (metal layer 5 in Fig. 2), arranged on the first surface (see Fig. 1, P17). Cho discloses a first active material layer (negative active material layer 7 in Fig. 2, P23).
However, Cho does not disclose the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area, and a first active layer arranged on the first area.
In the same field of endeavor, Nanba teaches a metal layer (negative electrode current collector 201 in Fig. 1B and 6D that can be made of metal, P47) comprising a first area (common portion 201a in Fig. 1B and 6D) and a second area (plurality of protrusions 201b in Fig. 1B and 6D, P44) connected to the first area and having a greater thickness than the first area (See Fig. 1B and 6D). Nanba teaches the first area and the second area which form the metal layer are formed using the same metal material and are physically continuous and a connection portion of the first area and second area is firm, thus the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer (P49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal layer of Cho with the metal layer of Nanba and provided a current collector wherein the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area, and a first active layer arranged on the first area, given that Nanba teaches the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
While modified Cho does not meet the limitations wherein the first area is configured for providing active materials, Nanba teaches wherein the first area is configured for providing active materials (active material layer 203 in Fig. 6D, P44).
Nanba teaches wherein the first area is configured for providing active materials (active material layer 203 in Fig. 6D, P44). Modified Cho is silent with respect to the limitation wherein the second area is configured to be cut into an electrode tab.
Based on the claimed language as written, the structure required is a multilayered collector having a metal layer with one area of greater thickness than the other and is capable of having active materials in one area and an electrode tab cut into the second area. Modified Cho as presented above has all of the structure required and the structures of the first area and second are capable of holding active materials and being cut into an electrode tab respectively. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, in the same field of endeavor, Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector (P55-56). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion (P85, 132). 
Tahara teaches specifically, it is preferable that cutting is performed so that the region of a metal sheet material in which an electrode material layer is not provided is included in the cutting shape and thus a current collector tab is provided to each of a plurality of electrodes (P132). Tahara teaches, by such cutting, efficient electrode cutting can be performed by also taking the current collector tab portion into consideration and thus the efficiency of electrode fabrication can be further enhanced (P133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of modified Cho and provided the second area configured to be cut into an electrode tab. This modification would be made because the second area is not provided with an active material and efficient electrode cutting can be performed thereby enhancing the efficiency of electrode fabrication.


Regarding claim 7, Cho discloses wherein the current collector further comprises a second metal layer (metal layer 5’ in Fig. 1) arranged on the second surface (see Fig. 2) and a second active layer (negative active material layer 7’ in Fig. 2). 
While modified Cho does not meet the limitation the second metal layer comprises a third area and a fourth area connected to the third area, having a thickness from the second surface in the direction of the thickness of the current collector and a fourth area having a thickness from the second surface in the direction of the thickness of the current collector, the fourth area being connected to the third area, and, in the direction of the thickness of the current collector, the thickness of the fourth area is greater than the thickness of the third area, this is merely a duplication of the first area and second area of modified Cho on the second surface of the polymer layer. 
One of ordinary skill in the art would necessarily believe that duplicating the first area and second area of modified Cho to the second surface of the polymer layer would still allow for the formation of a successful current collector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the first area and the second area of modified Cho in order to provide the current collector further comprises a second metal layer arranged on the second surface, the second metal layer comprises a third area and a fourth area connected to the third area, in the direction of the thickness of the current collector, a thickness of the fourth area is greater than a thickness of the third area, in order to, for example, allow for the formation of another electrode on the side analogous to the second surface,  because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)) and the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02)).   

Regarding claim 21, modified Cho teaches a first metal layer with a second area capable of being cut into an electrode tab and a second metal layer. However, modified Cho is silent to the current collector comprising a first electrode tab is configured to conduct electrons of the first metal layer and a second electrode tab is configured to conduct electrons of the second metal layer.
Tahara further teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion (P132). Therefore, it would be obvious to one of ordinary skill in the art to provide a first electrode tab and a second electrode tab to modified Cho, given that it is a known structure for current collectors because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).
Based on the claimed language as written, the structure required is a multilayered collector having two metal layers with one area of greater thickness than the other and includes electrode tabs. Modified Cho as presented above has all of the structure required and the first electrode tab and second electrode tab of modified Cho would be capable of conducting electron from their respective layers. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
  

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20040241549 A1) in view of Nanba et al (US 20130164611 A1) in view of Tahara et al (US 2019/0355962 A1) as applied to claims 1 and 6, and further in view of Yamamoto et al (US 20110027650 A1).
Regarding claims 3-4, modified Cho does not meet the limitation wherein the thickness of the second area is in a range from 1 µm to 20 µm (claim 3) or 2 µm to 8 µm (claim 4), and the thickness of the first area is in a range from 0.1 µm to 5 µm (claim 3).
However, Nanba teaches the thickness (height) of the first area is in a range from 1 µm to 100 µm (P52-53), which overlaps the claimed range of 1 µm to 20 µm and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Modified Cho still does not meet the limitation the thickness of the first area is in a range from 0.1 µm to 5 µm.
In the same field of endeavor, Yamamoto teaches a plurality of protrusions (11 in Fig. 1) are provided on a surface (10a in Fig. 1) of the negative electrode current collector (10 in Fig. 1, P28). Yamamoto teaches the thickness of the sheet portions of the negative electrode current collector (10) on which no protrusion (11) is formed is not particularly limited, but is usually 1 µm to 50 µm (P28). Yamamoto further teaches the height of the protrusions 11 is preferably 3 µm to 20 µm (P30). From this, one of ordinary skill in the art could recognize that the area of the protrusion and the sheet portion of Yamamoto combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach a thickness of a protrusion of a current collector is in a range from 1 µm to 20 µm, and a thickness of an area without a protrusion of a current collector is in a range from 0.1 µm to 5 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of modified Cho and provided a thickness of the first area and a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claims 8-9, modified Cho does not meet the limitation wherein the thickness of the second area is in a range from 1 µm to 20 µm (claim 8) or 2 µm to 8 µm (claim 9), and the thickness of the first area is in a range from 0.1 µm to 5 µm (claim 8).
However, Nanba teaches the thickness (height) of the first area is in a range from 1 µm to 100 µm (P52-53), which overlaps the claimed range of 1 µm to 20 µm and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Modified Cho still does not meet the limitation the thickness of the first area is in a range from 0.1 µm to 5 µm.
In the same field of endeavor, Yamamoto teaches a plurality of protrusions (11 in Fig. 1) are provided on a surface (10a in Fig. 1) of the negative electrode current collector (10 in Fig. 1, P28). Yamamoto teaches the thickness of the sheet portions of the negative electrode current collector (10) on which no protrusion (11) is formed is not particularly limited, but is usually 1 µm to 50 µm (P28). Yamamoto further teaches the height of the protrusions 11 is preferably 3 µm to 20 µm (P30). From this, one of ordinary skill in the art could recognize that the area of the protrusion and the sheet portion of Yamamoto combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach a thickness of a protrusion of a current collector is in a range from 1 µm to 20 µm, and a thickness of an area without a protrusion of a current collector is in a range from 0.1 µm to 5 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of modified Cho and provided a thickness of the first area and a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20040241549 A1) in view of Nanba et al (US 20130164611 A1) in view of Tahara et al (US 2019/0355962 A1) as applied to claim 6, and further in view of Lee et al (US 20200006779 A1).
Regarding claim 11, modified Cho does not meet the limitation wherein the electrode plate further comprises an insulating layer, the insulating layer is arranged on a side of the first active layer adjacent to the second area.
In the same field of endeavor, Lee teaches wherein an electrode plate comprises an insulating layer (electron-insulating protective layer 130 in Fig. 1a, P63). Lee teaches the insulating layer prevents dendritic growth from a metal layer thereby improving safety of a battery in which the insulating layer is used (P100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the electrode plate of modified Cho and provided the electrode plate an insulating layer, given that Lee teaches it can improve the safety of a battery in which the electrode plate is disposed. 
While modified Cho does not meet the limitation wherein the insulating layer is arranged on a side of the first active layer adjacent to the second area, this is merely a rearrangement of the parts taught by modified Cho without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on a side of the first active layer adjacent to the second area in order to provide insulation to the side of the first active layer adjacent to the second area with the expectation that the function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 12, while modified Cho does not meet the limitation wherein the insulating layer is arranged on the first area and coupled to an edge of the second area, this is merely a rearrangement of the parts taught by modified Cho without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on the first area and coupled to an edge of the second area to provide insulation to the first area and the second area with the expectation that the function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Regarding claim 13, modified Cho does not meet the limitation wherein, in the direction of the thickness of the current collector, the insulating layer has a thickness of h1 from the first area and the first active layer has a thickness of h2 from the first area, wherein 0 <hl<1.1*h2.
Nanba teaches the thickness (height) of the second area is in a range from 1 µm to 100 µm (P52-53), and as seen from Fig. 6D, the thickness of the second area is the same as the thickness of the first active layer, therefore the first active layer would have a thickness (h2) in a range of 1 µm to 100 µm as well.
Lee further teaches wherein the insulating layer has a thickness of h1 (“a total thickness of 1-1,000 μm”, P102) 
While neither Lee nor Nanba explicitly teach wherein the thickness of the insulating layer and the first active layer follow the range 0 < h1<1.1*h2, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill of the art could choose from the teaching of Lee, h1 to be 1 µm, and from the teaching of Nanba, h2 to be 2 µm, and the relationship described by the range would be fulfilled. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a thickness of the insulating layer and a thickness of the first active layer within the claimed range.

Regarding claim 14, while modified Cho does not meet the limitation wherein the insulating layer is arranged on the second area, this is merely a rearrangement of the parts taught by modified Cho without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on the second area in order to provide insulation to the second area with the expectation that the insulating function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20040241549 A1) in view of Nanba et al (US 20130164611 A1) in view of Lee et al (US 20200006779 A1) in view of Tahara et al (US 2019/0355962 A1) as applied to claim 11, and further in view of Yamamoto et al (US 20110027650 A1).
	Regarding claim 15, modified Cho does not meet the limitation wherein, in the direction of the thickness of the current collector, the insulating layer has a thickness of h3 from the second area, the thickness of the first area is h4, the thickness of the second area is h5, and the first active layer has a thickness of h6 from the first area, wherein 0<h3<1.1*(h4+h6-h5).
Lee further teaches wherein the insulating layer has a thickness of h3 (“a total thickness of 1-1,000 μm”, P102).
In the same field of endeavor, Yamamoto teaches a plurality of protrusions (11 in Fig. 1) are provided on a surface (10a in Fig. 1) of the negative electrode current collector (10 in Fig. 1, P28). Yamamoto teaches the thickness of the sheet portions of the negative electrode current collector (10) on which no protrusion (11) is formed is not particularly limited, but is usually 1 µm to 50 µm (P28). Yamamoto further teaches the height of the protrusions 11 is preferably 3 µm to 20 µm (P30). From this, one of ordinary skill in the art could recognize that the area of the protrusion and the sheet portion of Yamamoto combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach a thickness of a protrusion of a current collector is in a range from 1 µm to 20 µm, and a thickness of an area without a protrusion of a current collector is in a range from 0.1 µm to 5 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of modified Cho and provided a thickness of the first area and a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Therefore modified Cho meets the limitation the thickness of the first area is h4 (0.1 µm to 5 µm) and the thickness of the second area is h5 (1 µm to 20 µm).
As seen from Fig. 6D, the thickness of the second area is the same as the thickness of the first active layer, therefore the first active layer would have a thickness (h6) in a range of 1 µm to 20 µm as well.
While neither Lee nor Yamamoto explicitly teach wherein the thickness of the insulating layer and the first active layer follow the range 0<h3<1.1*(h4+h6-h5), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill of the art could choose from the teachings above, h3 to be 1 µm, h4 to be 5 µm, h5 to be 20 µm, and h6 to be 1 µm, and the relationship described by the range would be fulfilled. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a thickness of the insulating layer and a thickness of the first active layer within the claimed range.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20040241549 A1) in view of Nanba et al (US 20130164611 A1) further in view of Lee et al (US 20200006779 A1), and even further in view of Tahara et al (US 20190355962 A1).
Regarding claims 16-20, Cho discloses a battery cell (P22) comprising an electrode plate (negative electrode, P23) comprising a current collector and comprising: a polymer layer (total polymer layer made up of one first polymer layer 1 and two second polymer layers 3 and 3’ in Fig. 2), comprising a first surface forming a top surface of the polymer layer and a second surface forming a bottom surface of the polymer layer, the second surface is opposite to the first surface in a direction of a thickness of the current collector (see Fig. 2); and a first metal layer (metal layer 5 in Fig. 2), arranged on the first surface (see Fig. 1, P17). Cho discloses a first active material layer (negative active material layer 7 in Fig. 2, P23). Cho discloses a second electrode plate (positive electrode, P37). 
However, Cho does not disclose the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area, a first active layer arranged on the first area, a separator arranged between the first electrode plate and the second electrode plate, the first electrode plate and the second electrode plate being stacked or wound to form the battery cell, wherein a first electrode tab is arranged on the second area of the first electrode plate, and wherein a second electrode tab is arranged on the second electrode plate
In the same field of endeavor, Nanba teaches a metal layer (negative electrode current collector 201 in Fig. 1B and 6D that can be made of metal, P47) comprising a first area (common portion 201a in Fig. 1B and 6D) and a second area (plurality of protrusions 201b in Fig. 1B and 6D, P44) connected to the first area and having a greater thickness than the first area (See Fig. 1B and 6D). Nanba teaches the first area and the second area which form the metal layer are formed using the same metal material and are physically continuous and a connection portion of the first area and second area is firm, thus the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer (P49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal layer of Cho with the metal layer of Nanba and provided a current collector wherein the first metal layer comprising a first area having a thickness from the first surface in the direction of the thickness of the current collector and a second area having a thickness from the first surface in the direction of the thickness of the current collector, the second area being connected to the first area, wherein in the direction of the thickness of the current collector, the thickness of the second area is greater than the thickness of the first area, given that Nanba teaches the metal layer is hardly broken even when stress concentrates by change in volume of a negative electrode active material layer and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
However, modified Cho does not disclose a separator arranged between the first electrode plate and the second electrode plate, the first electrode plate and the second electrode plate being stacked or wound to form the battery cell, a first electrode tab arranged on the second area of the first electrode plate, and a second electrode tab arranged on the second electrode plate.
In the same field of endeavor, Lee teaches a lithium secondary battery including a first electrode plate (lithium electrode 100 in Fig. 1a/1b for example, further embodied as an anode) comprising a current collector (110 in Fig. 1a/1b) comprising a non-conductive polymer surface-treated with a metal, a second electrode plate (cathode), and a separator interposed between the two (P63, 71, 121). Lee further teaches the first electrode plate and the second electrode plate being stacked or wound to form the battery cell (P135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the battery cell of modified Cho and provided a separator arranged between the first electrode plate and the second electrode plate, and wherein the first electrode plate and the second electrode plate being stacked or wound to form the battery cell, given that it is known in the art to provide a separator between a first electrode plate and the second electrode plate and it is known in the art to stack or wind a first electrode plate and the second electrode plate to form a battery cell. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).
However, modified Cho still does not meet the limitation wherein a first electrode tab is arranged on the second area of the first electrode plate, a second electrode tab is arranged on the second electrode plate, and wherein the first electrode tab is formed by cutting the second area.
In the same field of endeavor, Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector (P55-56). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion (P85, 132). 
Tahara teaches specifically, it is preferable that cutting is performed so that the region of a metal sheet material in which an electrode material layer is not provided is included in the cutting shape and thus a current collector tab is provided to each of a plurality of electrodes (P132). Tahara teaches, by such cutting, efficient electrode cutting can be performed by also taking the current collector tab portion into consideration and thus the efficiency of electrode fabrication can be further enhanced (P133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of modified Cho and provided wherein a first electrode tab is arranged on the second area of the first electrode plate, a second electrode tab is arranged on the second electrode plate, and wherein the first electrode tab is formed by cutting the second area. This modification would be made because the second area is not provided with an active material and efficient electrode cutting can be performed thereby enhancing the efficiency of electrode fabrication, and because Tahara teaches a positive electrode and negative electrode can both have tabs. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).

Regarding claim 17, Cho discloses wherein the current collector further comprises a second metal layer (metal layer 5’ in Fig. 1) arranged on the second surface (see Fig. 2) and a second active layer (negative active material layer 7’ in Fig. 2). 
While modified Cho does not meet the limitation the second metal layer comprises a third area and a fourth area connected to the third area, having a thickness from the second surface in the direction of the thickness of the current collector and a fourth area having a thickness from the second surface in the direction of the thickness of the current collector, the fourth area being connected to the third area, and, in the direction of the thickness of the current collector, the thickness of the fourth area is greater than the thickness of the third area, this is merely a duplication of the first area and second area of modified Cho on the second surface of the polymer layer. 
One of ordinary skill in the art would necessarily believe that duplicating the first area and second area of modified Cho to the second surface of the polymer layer would still allow for the formation of a successful current collector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the first area and the second area of modified Cho in order to provide the current collector further comprises a second metal layer arranged on the second surface, the second metal layer comprises a third area and a fourth area connected to the third area, in the direction of the thickness of the current collector, a thickness of the fourth area is greater than a thickness of the third area, in order to, for example, allow for the formation of another electrode on the side analogous to the second surface because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)) and the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02)).   

Regarding claim 18, modified Cho does not meet the limitation wherein the electrode plate further comprises an insulating layer, the insulating layer is arranged on a side of the first active layer adjacent to the second area.
In the same field of endeavor, Lee teaches wherein an electrode plate comprises an insulating layer (electron-insulating protective layer 130 in Fig. 1a, P63). Lee teaches the insulating layer prevents dendritic growth from a metal layer thereby improving safety of a battery in which the insulating layer is used (P100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the electrode plate of modified Cho and provided the electrode plate an insulating layer, given that Lee teaches it can improve the safety of a battery in which the electrode plate is disposed. 
While modified Cho does not meet the limitation wherein the insulating layer is arranged on a side of the first active layer adjacent to the second area, this is merely a rearrangement of the parts taught by modified Cho without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on a side of the first active layer adjacent to the second area in order to provide insulation to the side of the first active layer adjacent to the second area with the expectation that the function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 19, Cho discloses wherein a surface of the second electrode plate is provided with a second active layer (“The positive electrode includes a positive active material”, P37). Modified Cho is silent to an insulating layer in the second electrode plate, therefore, modified Cho meets the limitation a side of the second active layer adjacent to the second electrode tab is not provided with a second insulating layer.

Regarding claim 22, modified Cho teaches a first metal layer with a second area capable of being cut into an electrode tab and a second metal layer. However, modified Cho is silent to the current collector comprising a first electrode tab is configured to conduct electrons of the first metal layer and a second electrode tab is configured to conduct electrons of the second metal layer.
Tahara further teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion (P132). Therefore, it would be obvious to one of ordinary skill in the art to provide a first electrode tab and a second electrode tab to modified Cho, given that it is a known structure for current collectors because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).
Based on the claimed language as written, the structure required is a multilayered collector having two metal layers with one area of greater thickness than the other and includes electrode tabs. Modified Cho as presented above has all of the structure required and the first electrode tab and second electrode tab of modified Cho would be capable of conducting electron from their respective layers. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lv et al (US 20150288029 A1, equivalent to CN103730683A as given in the 07/05/2022 IDS).
Lv discloses a negative electrode current collector substrate is a current collector substrate having concavo-convex structure which is made from metal foil material or metal mesh (Abstract, see Figs. 1-2). Lv discloses the negative electrode is the metal foil material or metal mesh with a concavo-convex structure, which may provide a space for the current collector to stretch, and avoid the breakage of the positive and negative electrode current collectors induced by lithium-plating volume expansion the negative electrode current collector, thereby significantly improving the safety of the lithium battery (P25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./
Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729